Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20200304794 A1-Lai et al (Hereinafter referred to as “Lai”), in view of US 20170324643 A1-Seregin et al (Hereinafter referred to as “Seregin”) does not disclose, with respect to claim 1, the first scaling list is used, in a case that a value of the flag is equal to one and the value of the non-separable transform variable is equal to one as claimed.  Rather, Lai discloses an image decoding apparatus for scaling a transform coefficient (Fig. 2), the image decoding apparatus comprising: a scaling list decoder  (Fig. 2) that decodes a flag specifying whether a quantization matrix is applied in a case that a non-separable transform is applied ([0112]); a scaling circuitry that scales the transform coefficient by using one of a first scaling list set to a predetermined value (a plurality of scaling matrices are signaled) and a second scaling list derived by using a scaling matrix ([0067], wherein one of the scaling matrices is selected to generate a target scaling matrix; [0101], wherein the scaling matrix will be used for obtaining a second scaling list (matrix)); and a TU decoder that decodes a non-separable transform index specifying whether the non-separable transform is used ([0014], wherein flags are parsed at the decoder;[0015], wherein block is a non-separable transform indicates that a non-separable transform was used; [0103], wherein non-separable transforms are used;[0104]). Similarly, Seregin discloses the scaling circuitry sets a value of a non-separable transform variable to one ([0072], wherein flag is 1 in case where index is  The same reasoning applies to claims 3 and 4 mutatis mutandis.  Accordingly, claims 1-4 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487